Title: From Thomas Jefferson to Edmund Pendleton, 2 April 1798
From: Jefferson, Thomas
To: Pendleton, Edmund


          
            Dear Sir
            Philadelphia Apr. 2. 98.
          
          I have to acknolege the reciept of your favor of Jan. 29. and as the rising of Congress seems now to be contemplated for about the last of this month, and it is necessary that I settle mr Short’s matter with the treasury before my departure, I take the liberty of saying a word on that  subject. the sum you are to pay is to go to the credit of a demand which mr Short has on the treasury of the US. and for which they consider mr Randolph as liable to them: so that the sum he pays to Short directly lessens so much the balance to be otherwise settled. mr Short, by a letter recieved a few days ago, has directed an immediate employment of the whole sum in a particular way. I wish your sum settled therefore that I may call on the treasury for the exact balance. I should have thought your best market for stock would have been here, and I am convinced the quicker sold, the better, as should the war measures recommended by the executive, & taken up by the legislature, be carried through, the fall of stock will be very sudden, war being then more than probable. mr Short holds some stock here, and should the first of mr Sprigg’s resolutions, now under debate in the lower house, be rejected, I shall within 24. hours from the rejection sell out the whole of mr Short’s stock. how that resolution will be disposed of (to wit, that against the expediency of war with the French republic) is very doubtful. those who count votes vary the issue from a majority of 4. against the resolution to 2 or 3. majority in it’s favor. so that the scales of peace & war are very nearly in equilibrio. should the debate hold many days, we shall derive aid from the delay. letters recieved from France by a vessel just arrived, concur in assuring us that as all the French measures bear equally on the Swedes & Danes as on us, so they have no more purpose of declaring war against us than against them. besides this a wonderful stir is commencing in the Eastern states. the dirty business of Lyon & Griswold was of a nature to fly through the newspapers both whig & tory, & to excite the attention of all classes. it of course carried to their attention at the same time the debates out of which that affair sprung. the subject of these debates was whether the representatives of the people were to have no check on the expenditure of the public money, & the Executive to squander it at their will, leaving to the Legislature only the drudgery of furnishing the money. they begin to open their eyes on this to the Eastward & to suspect they have been hoodwinked. two or three whig presses have set up in Massachusets & as many more in Connecticut. the late war-message of the president has added new alarm. town meetings have begun in Massachusets and are sending in their petitions & remonstrances by great majorities against war-measures, and these meetings are likely to spread. the present debate as it gets abroad, will further shew them that it is their members who are for war measures. it happens fortunately that these gentlemen are obliged to bring themselves forward exactly in time for the Eastern elections to Congress which come on in the course of the ensuing summer. we have therefore great reason to expect some favorable changes in the representation  from that quarter. the same is counted on with confidence from Jersey, Pensylvania & Maryland; perhaps one or two also in Virginia; so that after the next election the whigs think themselves certain of a very strong majority in the H. of R. and tho’ against the other branches they can do nothing, good, yet they can hinder them from doing ill. the only source of anxiety therefore is to avoid war for the present moment. if we can defeat the measures leading to that during this session, so as to gain this summer, time will be given as well for the tide of the public mind to make itself felt, as for the operations of France to have their effect in England as well as here. if on the contrary war is forced on, the tory interest continues dominant, and to them alone must be left, as they alone desire to ride on the whirlwind & direct the storm. the present period therefore of two or three weeks is the most eventful ever known since that of 1775. and will decide whether the principles established by that contest are to prevail or give way to those they subverted. accept the friendly salutations & prayers for your health & happiness of Dear Sir
          Your sincere & affectionate friend
          
            Th: Jefferson
          
          
            P.S. compliments to mr Taylor. I shall write to him in a few days.
          
        